Citation Nr: 1033219	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-13 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's lumbar spine degenerative disc disease 
for the period prior to January 24, 2008.  

2.   Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's lumbar spine degenerative disc disease 
for the period on and after January 24, 2008.  

3.  Entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's right lower extremity sciatic 
radiculopathy.  

4.  Entitlement to an initial compensable disability evaluation 
for the Veteran's sinusitis.  

5.  Entitlement to service connection for chronic sleep apnea.  

6.  Entitlement to a compensable disability evaluation for the 
Veteran's gastroesophageal reflux disorder for the period prior 
to January 18, 2008.  

7.  Entitlement to a disability evaluation in excess of 10 
percent for the Veteran's gastroesophageal reflux disorder for 
the period on and after January 18, 2008.  

8.  Entitlement to an initial disability evaluation in excess of 
10 percent for the Veteran's right foot reconstruction residuals.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service from March 1984 to April 2005.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Houston, Texas, 
Regional Office which, in pertinent part, established service 
connection for sinusitis and right foot reconstruction residuals; 
assigned noncompensable evaluations for those disabilities; 
effectuated the awards as of May 1, 2005; and denied service 
connection for both lumbar spine degenerative disc disease and 
sciatic radiculopathy.  In April 2006, the Houston, Texas, 
Regional Office, in pertinent part, established service 
connection for gastroesophageal reflux disease (GERD); assigned a 
noncompensable evaluation for that disability; and effectuated 
the award as of May 1, 2005.  In February 2008, the Waco, Texas, 
Regional Office (RO) granted service connection for lumbar spine 
degenerative disc disease and right lower extremity sciatic 
radiculopathy; assigned 10 percent evaluations for those 
disabilities; effectuated the awards as of May 1, 2005; increased 
the evaluation for the Veteran's right foot reconstruction 
residuals from noncompensable to 10 percent; effectuated that 
award as of May 1, 2005; increased the evaluation for the 
Veteran's GERD from noncompensable to 10 percent; and effectuated 
the award as of January 18, 2008.  

In January 2009, the RO increased the evaluation of the Veteran's 
lumbar spine degenerative disc disease from 10 to 20 percent and 
effectuated the award as of January 24, 2008.  In April 2010, the 
Veteran was afforded a hearing before the undersigned Acting 
Veterans Law Judge sitting at the RO.  

The Board observes that the Veteran has appealed from the initial 
evaluations assigned for his service-connected lumbar spine, 
right lower extremity, sinus, GERD, and right foot disabilities.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, the 
Board has framed the issues as entitlement to a disability 
evaluation in excess of 10 percent for the Veteran's lumbar spine 
degenerative disc disease for the period prior to January 24, 
2008; a disability evaluation in excess of 20 percent for his 
lumbar spine degenerative disc disease for the period on and 
after January 24, 2008; an initial disability evaluation in 
excess of 10 percent for his right lower extremity sciatic 
radiculopathy; an initial compensable disability evaluation for 
his sinusitis; a compensable disability evaluation for his GERD 
for the period prior to January 18, 2008; a disability evaluation 
in excess of 10 percent for the Veteran's GERD for the period on 
and after January 18, 2008; and an initial disability evaluation 
in excess of 10 percent for his right foot reconstruction 
residuals.  The Veteran is not prejudiced by such action.  The 
Board has not dismissed any issue and the law and regulations 
governing the evaluation of disabilities are the same regardless 
of how the issue is styled.  

The issues of increased evaluations for the Veteran's GERD and 
right foot reconstruction residuals are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran if 
further action is required on his part.  

In June 2010, the Veteran submitted a claim of entitlement 
to an increased evaluation for his left ankle traumatic 
arthropathy.  The issue has not been adjudicated by the 
RO.  Therefore, the Board does not have jurisdiction over 
it.  It is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  At the April 2010 hearing, the Veteran expressly withdrew his 
substantive appeal from the evaluations assigned for his lumbar 
spine degenerative disc disease.  

2.  At the April 2010 hearing, the Veteran expressly withdrew his 
substantive appeal from the initial evaluation assigned for his 
right lower extremity sciatic radiculopathy.  

3.  At the April 2010 hearing, the Veteran expressly withdrew his 
substantive appeal from the initial evaluation assigned for his 
sinusitis.  

4.  Chronic sleep apnea has been shown to have originated during 
active service.  


CONCLUSIONS OF LAW

1.  The issue of the Veteran's entitlement to an evaluation in 
excess of 10 percent for his lumbar spine degenerative disc 
disease for the period prior to January 24, 2008 has been 
withdrawn and no allegation of error of fact or law remains.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2009).  

2.  The issue of the Veteran's entitlement to an evaluation in 
excess of 20 percent for his lumbar spine degenerative disc 
disease for the period on and after to January 24, 2008 has been 
withdrawn and no allegation of error of fact or law remains.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2009).  

3.  The issue of the Veteran's entitlement to an initial 
evaluation in excess of 10 percent for his right lower extremity 
sciatic neuropathy has been withdrawn and no allegation of error 
of fact or law remains.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.204 (2009).  

4.  The issue of the Veteran's entitlement to an initial 
compensable evaluation for his sinusitis has been withdrawn and 
no allegation of error of fact or law remains.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2009). 

5.  Chronic sleep apnea was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Lumbar Spine Degenerative Disc Disease, Right Lower 
Extremity Sciatic Radiculopathy, and Sinusitis

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran expressly withdrew in 
writing his appeal from the evaluations assigned for his lumbar 
spine degenerative disc disease, right lower extremity sciatic 
radiculopathy, and sinusitis.  A Veteran or his accredited 
representative may withdraw the Veteran's substantive appeal in 
writing at any time prior to the Board's promulgation of a 
decision.  38 C.F.R. § 20.204 (2009).  The Board finds that the 
Veteran effectively withdrew his substantive appeal from the 
evaluations assigned for his lumbar spine degenerative disc 
disease, right lower extremity sciatic radiculopathy, and 
sinusitis.  Therefore, the Board concludes that no allegation of 
fact or law remains.  In the absence of such assertions, the 
appeal should be dismissed.  38 U.S.C.A. § 7105 (West 2002).  


II.  Chronic Sleep Apnea

In this decision, the Board grants service connection for chronic 
sleep apnea.  Such action represents a complete grant of the 
benefit sought on appeal.  Therefore, no discussion of VA's duty 
to notify and assist is necessary.  

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable events or 
the presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records make no reference to 
sleep apnea.  A June 2006 sleep study from Texas Medical 
Diagnostic states that the Veteran was diagnosed with sleep 
apnea.  

A March 2008 written statement from M. G., R.N, conveys that she 
was the Veteran's sister-in-law.  She had observed the Veteran 
while he was asleep in approximately September or October 2005.  
Ms. G. stated that: the Veteran snored loudly; slept restlessly; 
stopped breathing; gagged; and then started to breathe again.  
She concluded that the Veteran exhibited "the classic symptoms 
of sleep apnea" and referred him to his primary care physician 
who ultimately diagnosed him with chronic obstructive sleep 
apnea.  

A January 2009 written statement from R. R. P., M.D., relates 
that he had treated the Veteran since May 2006.  The doctor 
opined that:

I have treated him for airway obstruction 
issues which have complicated his sleep 
apnea.  As part of this, I reviewed his 
medical records pertaining to this 
including sleep studies diagnosing his 
sleep apnea, C-PAP titration etc.  Because 
of this review, it is my opinion that [the 
Veteran] developed and had this condition 
while serving on active duty as a Marine.

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran testified that his wife 
and children had complained about his snoring during active 
service.  He stated that he woke on occasion during active 
service experiencing shortness of breath.  The Veteran indicated 
that his treating private physicians informed him that his 
chronic sleep apnea had originated during active service.  

The Board has reviewed the probative evidence of record including 
the Veteran's testimony and written statements on appeal.  The 
Veteran testified that he snored excessively and woke 
experiencing shortness of breath during active service.  Dr. P., 
the Veteran's private treating physician, has concluded that the 
Veteran's chronic sleep apnea originated during active service.  
In the absence of any competent evidence to the contrary, the 
Board concludes that service connection for chronic sleep apnea 
is now warranted.  


ORDER

The issue of the Veteran's entitlement to an evaluation in excess 
of 10 percent for his lumbar spine degenerative disc disease for 
the period prior to January 24, 2008, is dismissed.  

The issue of the Veteran's entitlement to an evaluation in excess 
of 20 percent for his lumbar spine degenerative disc disease for 
the period on and after to January 24, 2008, is dismissed.  

The issue of the Veteran's entitlement to an initial evaluation 
in excess of 10 percent for his right lower extremity sciatic 
neuropathy is dismissed.  

The issue of the Veteran's entitlement to an initial compensable 
evaluation for his sinusitis is dismissed.  

Service connection for chronic sleep apnea is granted.  


REMAND

The Veteran asserts that his service-connected gastrointestinal 
and right foot disabilities warrant increased initial 
evaluations.  He contends that his service-connected 
gastrointestinal disability is manifested by gastritis, GERD, and 
a hiatal hernia and his right foot reconstruction residuals 
include significant neurological impairment.  

In reviewing the claims files, the Board observes that the 
Veteran received VA examinations for compensation purposes in 
January 2008 which addressed his gastrointestinal and right foot 
disabilities.  The examination reports do not thoroughly address 
the Veteran's complaints and subjective symptomatologies.  The 
VA's duty to assist includes, in appropriate cases, the duty to 
conduct a thorough and contemporaneous medical examination which 
is accurate and fully descriptive.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that an 
additional VA evaluation would be helpful in resolving the issues 
raised by the instant appeal.  

At the April 2010 hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO, the Veteran stated that he was 
scheduled to be seen for his right foot by his podiatrist.  
Clinical documentation of the cited podiatric treatment, if 
conducted, has not been incorporated into the record.  The VA 
should obtain all relevant VA and private treatment records which 
could potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to all treatment of 
his GERD and right foot reconstruction 
residuals after 2007 including the names 
and addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation pertaining 
to treatment of the Veteran, not already of 
record, for incorporation into the record.  

2.  Request that copies of all VA clinical 
documentation pertaining to the Veteran's 
treatment after 2007, not already of 
record, be forwarded for incorporation into 
the record.  

3.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes which is 
sufficiently broad to accurately determine 
the current nature and severity of his 
service-connected GERD.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should express an opinion as 
to the impact of the Veteran's GERD upon 
his vocational pursuits.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  After completion of the action 
requested in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes which is 
sufficiently broad to accurately determine 
the current nature and severity of his 
right foot reconstruction residuals.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's service-connected right foot 
reconstruction residuals with a full 
description of the effect of the disability 
upon his ordinary activities.  The examiner 
should fully describe any weakened 
movement, excess fatigability, and 
incoordination present.  Determinations on 
whether the Veteran exhibits pain with use 
of his right foot should be noted and 
described.  If feasible, the determinations 
concerning pain, weakness and fatigability 
should be portrayed in terms of the degree 
of additional range of motion loss or 
ankylosis.  If such a determination is not 
feasible, this should be stated for the 
record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's right foot 
reconstruction residuals upon his 
vocational pursuits.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  Then readjudicate the Veteran's 
entitlement to a compensable evaluation for 
his GERD for the period prior to January 
18, 2008; an evaluation in excess of 10 
percent for his GERD for the period on and 
after January 18, 2008; and an initial 
evaluation in excess of 10 percent for his 
right foot reconstruction residuals.  If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered, since the issuance of the last 
SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


